UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7516



SHANE BRANDON DAVIDSON,

                                            Plaintiff - Appellant,

          versus


WILLIAM CATOE, Director, South Carolina De-
partment of Corrections; CARL FREDRICK; CLIF-
FORD GLOVER, Major; JAMES P. HALL, Captain,

                                           Defendants - Appellees.




                            No. 00-7517



SHANE BRANDON DAVIDSON,

                                            Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF PUBLIC SAFETY;
BOYKIN ROSE, Director; TOM ROSSON, Construc-
tion Superintendent; BRUCE CLONTS, Supervisor,

                                           Defendants - Appellees.
Appeals from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-00-939-6-13AK, CA-00-947-6-13AK)


Submitted:   April 27, 2001                   Decided:   May 3, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Shane Brandon Davidson, Appellant Pro Se. William Michael Duncan,
Raymon E. Lark, Jr., AUSTIN, LEWIS & ROGERS, P.A., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Shane Brandon Davidson appeals the district court’s orders

dismissing his 42 U.S.C.A. § 1983 (West Supp. 2000) complaints.

Davidson’s cases were referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994).    The magistrate judge recommended

that relief be denied and advised Davidson that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Davidson failed to object to the magistrate

judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.    See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arm, 474 U.S. 140 (1985).   Davidson has waived appellate review by

failing to file objections after receiving proper notice.   Accord-

ingly, we affirm the judgment of the district court.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




                                 3